Citation Nr: 1525764	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of service connection for cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945.  The Veteran died in September 1980 and the Appellant filed her claims as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.  

The issue of whether new and material evidence was received to reopen the issue entitlement to death pension benefits has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 1980.  The death certificate list the immediate cause of death as pulmonary embolus due to peptic ulcer with obstruction.  
 
2. At the time of his death, the Veteran was service-connected for fractured right mandible rated as 0 percent disabling.  

3. A December 1980 rating decision denied service connection for cause of death, finding that the evidence of record did not show that the Veteran's death was due to a service-connected condition.  The appellant did not file a timely notice of disagreement (NOD) following the December 1980 rating decision, and no new and material evidence was received during the one year appeal period.

4.  The evidence associated with the claims file subsequent to the December 1980 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for cause of death or is cumulative and redundant of evidence previously of record.

5.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.

6.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.


CONCLUSIONS OF LAW

1.  The December 1980 rating decision denying service connection for cause of death became final.  38 U.S.C.A. § 7105(c) (West 1980); 38 C.F.R. §§ 3.156(b), 20.1103 (1980).  
2.  Evidence received since the December 1980 decision is not new and material and the claim for service connection for cause of death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).

4.  The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 (West 2014); 38 C.F.R. §§ 3.57(a), 3.160, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  In April 2013, VA issued the appellant VCAA notice which informed her of the evidence generally needed to support a claim of service connection for cause of death, what constitutes new and material evidence, why service connection for cause of death was previously denied and what new and material evidence would be necessary to reopen the claim, what actions she needed to undertake, and how VA would assist her in developing the claim.  The April 2013 VCAA notice was issued to the appellant prior to the August 2013 rating decision declining to reopen the issue of service connection for cause of death.  The issue was readjudicated in the February 2014 statement of the case (SOC); therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant available documentation has been secured.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  Further, as will be explained below, because the law, and not the facts, is dispositive of the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and entitlement to accrued benefits, the duties to notify and assist imposed by the VCAA are not applicable as to these issues.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Cause of Death

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In December 1980, the RO denied the appellant's claim for service connection for cause of the Veteran's death.  The appellant was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial of service connection was based on the fact that the evidence of record did not show that the Veteran's death was due to a service-connected condition.  The Veteran was service-connected for fractured right mandible.  The RO noted that the Veteran's death certificate list the immediate cause of death as pulmonary embolus due to peptic ulcer with obstruction.  The RO noted that service treatment records showed that the Veteran's lungs and digestive system were normal during service.  Also, there is no evidence that a peptic ulcer manifest during service or within one year of separation.  In essence, at the time of the prior denial, there was no evidence that linked the Veteran's cause of death to a period of service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Since the RO decision, the appellant stated that she wished to reopen her claim for service connection for cause of death.  She stated that she only recalls her husband speaking about an injury sustained to his leg on ship.  In May 2013, she also indicated that the Veteran was treated at VAMC Cleveland during the 1970s.  A letter dated July 2013, from VAMC Cleveland's incomplete records processing, stated that after thorough search of the VAMC Cleveland facility, they were unable to locate any records for the Veteran.  

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for cause of death.  The Board notes that VAMC Cleveland does not have treatment records regarding the Veteran.  All the other evidence received is redundant or cumulative of the evidence that was previously considered by the Board at the time of the December 1980 denial.  This includes the appellant's statements.  The basis for the RO's denial was essentially that the evidence did not show a link to the Veteran's cause of death to a period of service or an already service-connected disability.  The appellant's additionally submitted statement does not cure a prior evidentiary defect.  

For the foregoing reasons, the evidence submitted since December 1980 is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may also be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c). 

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3). 

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2). 
The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).

As discussed above, the Veteran died in September 1980.  Prior to death, the Veteran had been in receipt of a 0 percent rating for fractured right mandible.  

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  The Veteran was not continuously rated as totally disabling (100 percent) for the 10 years immediately preceding his death in December 1980.  He also did not have total disability (100 percent) for at least five years from the date of his separation from service in December 1945.  Furthermore, there is no indication or allegation that he was a former POW.  Thus, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death in December 1980 for any of the required periods of time.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not continuous rated totally disabled for a period of not less than five years from the date of separation from service, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim is without legal merit and must be denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Mason, 16 Vet. App. at 131-32; Sabonis v. Brown, 6 Vet. App. at 426.

Accrued Benefits

With respect to the appellant's claim for accrued benefits, the record reflects that no claims were pending at the time of the Veteran's death in December 1980.  Nor was he entitled to any benefits under an existing rating or decision.  See 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Thus, accrued benefits must be denied.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).










	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


